HORTON, Judge.
Appellant was adjudged guilty of receiving and concealing stolen property ’that consisted of a .22 calibre rifle. He was sentenced by the Criminal Court of Record for Dade County, after a non-jury trial, to one year in the state penitentiary.
The appellant complains of (1) the failure of the trial judge to exclude certain evidence which he contends was illegally obtained, and (2) an information which charges three separate and distinct offenses in one count. These contentions are not well taken and the judgment is affirmed.
Prior to the trial in this cause, the court conducted a special hearing on a motion to suppress the evidence. At that time, the court was confronted with the testimony of three police officers and the appellant, which revealed a sharp conflict as to whether or not consent to the search was given. The court then denied the motion, finding that there was no illegal search. To reverse this finding would require us to-invade the fact-finding province of the lower court, whose duty it was to resolve the conflicts in the testimony. See Slater v. State, Fla.1956, 90 So.2d 453.
The original indictment charged the appellant with receiving and concealing a stolen toaster and typewriter in addition to the rifle. During the course of the trial, upon the appellant’s motion, the court dismissed the charge as it related to the toaster and typewriter. Therefore, any alleged error regarding the appellant’s second contention was rendered harmless.
Affirmed.
CARROLL, CHAS., C. J., and PEARSON, J., concur.